Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Terminal Disclaimer
1.	The terminal disclaimer filed on 07/17/21 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of the U.S Patent 10,928,313 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The allowable Subject matter was indicated in office Action mailed on 07/07/21.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
July 28, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877